ON REHEARING. Hart, J. Counsel for appellees call our attention to the fact that the record shows that the statute of'frauds was pleaded by appellee Stough in his answer. An examination of the record shows that he is correct; but an examination of his abstract and brief shows that he did not refer to that fact in his original brief, and by the rules of the court it must be treated as having been waived or abandoned. On the questions which were urged in the original brief of appellee as ground for reversal, we deem what we said in our original opinion sufficient, and therefore the motion for rehearing is denied.